AMENDMENT NO. 35 TO PARTICIPATION AGREEMENT BETWEEN TRANSAMERICA SERIES TRUST AND WESTERN RESERVE LIFE ASSURANCE CO. OF OHIO Amendment No. 35 to the Participation Agreement (“Agreement”), dated February 27, 1991, as amended, between Transamerica Series Trust and Western Reserve Life Assurance Co. of Ohio (the “Parties”). Schedule B of the Agreement is deleted in its entirety and replaced with the following Amended Schedule B: AMENDED SCHEDULE B Effective May 1, 2010 Account(s), Policy(ies) and Portfolio(s) Subject to the Participation Agreement Accounts: WRL Series Life Account WRL Series Annuity Account WRL Series Annuity Account B Separate Account VA U Separate Account VA V WRL Series Life Account G Separate Account VA AA Policies:The Equity Protector Janus Annuity Variable Annuity WRL Freedom Equity Protector WRL Freedom SP Plus WRL Freedom Variable Annuity WRL Freedom Attainer® WRL Freedom Bellwether® WRL Freedom Conqueror ® WRL Freedom Wealth Protector WRL Freedom Wealth Creator® WRL Financial Freedom Builder WRL Freedom Elite WRL Freedom Premier® WRL Freedom Access® WRL Freedom Enhancer® WRL Freedom SelectSM
